Name: Commission Regulation (EC) No 2278/1999 of 21 October 1999 laying down certain detailed rules for the application of Council Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution
 Type: Regulation
 Subject Matter: management;  deterioration of the environment;  EU finance;  environmental policy;  economic geography;  forestry
 Date Published: nan

 Avis juridique important|31999R2278Commission Regulation (EC) No 2278/1999 of 21 October 1999 laying down certain detailed rules for the application of Council Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution Official Journal L 279 , 29/10/1999 P. 0003 - 0025COMMISSION REGULATION (EC) No 2278/1999of 21 October 1999laying down certain detailed rules for the application of Council Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollutionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3528/86 of 17 November 1986 on the protection of the Community's forests against atmospheric pollution(1), as last amended by Regulation (EC) No 307/97(2), and in particular Articles 2 and 4 thereof,Whereas:(1) Regulation (EEC) No 3528/86 provides for a financial contribution from the Community to measures under the Community scheme for the protection of forests against atmospheric pollution.(2) Article 12 of that Regulation stipulates that the Community's contribution is to cover the periodic inventory of damage caused to forests, in particular by atmospheric pollution, the network of observation points for intensive and continuous monitoring of the forest ecosystems, experiments, and pilot and demonstration projects to improve the protection of forests against atmospheric pollution.(3) In the interests of effectiveness and in order to simplify and rationalise procedures at national and Community level, the various measures for which Community financial assistance is requested should be brought together in an annual national programme for each Member State.(4) Detailed rules should be adopted on how aid applications under the national programmes should be presented and the information they must contain in order to expedite examination thereof.(5) A system of advance payments of Community assistance should be introduced to assist Member States in the proper financial management of their national programmes.(6) The applications submitted to the Commission by the competent authority for the payment of advances and balances under the national programme must contain certain information to help establish the regularity of expenditure.(7) The Commission must be informed that the measures are being implemented in accordance with the conditions and within the time limit laid down in the decision granting aid.(8) The Member States must adopt the provisions necessary to ensure that effective checks are carried out on the implementation of measures under the national programmes.(9) Article 14 of Regulation (EEC) No 3528/86 and Council Regulation (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities' financial interests(3) require the Member States to ascertain the effective and regular nature of the operations financed by the Community and to recover sums lost as a result of irregularities or negligence. Such sums represent unjustified expenditure from the Community budget and must therefore be reimbursed to the Community.(10) If the checks provided for in Article 14 of Regulation (EEC) No 3528/86 carried out by the Commission reveal an irregularity, the Member State must be able to express its opinion on the situation noted. Where the irregularity is confirmed and the sums concerned represent unjustified expenditure from the Community budget, they should be reimbursed to the Community.(11) Commission Regulation (EEC) No 526/87(4), Article 2 of Commission Regulation (EEC) No 1696/87(5) as last amended by Regulation (EC) No 1398/95(6) and Article 2 of Commission Regulation (EC) No 1091/94(7), as last amended by Regulation (EC) No 1545/1999(8) should be repealed.(12) The Commission Regulation (EEC) No 1697/87(9) of 10 June 1987 should also be repealed. That Regulation remains applicable to the payment of Community financial contributions under Regulation (EEC) No 3528/86 decided before 1 November 1999.(13) The measures provided for in this Regulation are in accordance with the opinion of the Standing Forestry Committee,HAS ADOPTED THIS REGULATION:Article 11. The measures provided for in Articles 2 and 4 of Regulation (EEC) No 3528/86 shall be implemented under programmes to be drawn up each year by the Member States. National programmes must cover all the applications for assistance submitted under those Articles. They must contain the information and supporting documents indicated in Annex I to this Regulation and relate to the information specified in Article 2. Each year, before 1 November, the Member States shall send the Commission their programmes for the next year in duplicate.2. National programmes as referred to in paragraph 1 must be completed not later than three years after the date of notification of the Commission Decision on financing and may not be extended.Article 2Programmes as referred to in Article 1 must also comprise:- a schedule of the supporting documents to be provided by beneficiaries; "supporting documents" means any document drawn up in accordance either with the laws or regulations of the Member State concerned, or with measures adopted by the competent authority, which afford evidence that the conditions attached to each individual application have been met. The schedule shall give the description of each document and the provisions or measures under which it is drawn up and a brief description of the content of such documents;- specimens of the forms on which beneficiaries are to submit their applications for payment. Such forms must include at least a summary of the expenditure incurred and a comparative table giving a qualitative and quantitative description of the measures provided for and those implemented;- a description of the checking and management methods put in place to ensure the effective implementation of measures under the programme, pursuant to Article 14 of Regulation (EEC) No 3528/86.Member States shall also notify the Commission of subsequent updates of the documentation referred to in this Article.Article 31. In accordance with Article 13 of Regulation (EEC) No 3528/86, the Member State shall designate the competent authority empowered to carry out the programme.2. The competent authorities may apply for an advance of up to 50 % of the Community assistance to the national programme not earlier than 1 January of the year following the date of notification of the Commission Decision on the financing of the programme.3. Competent authorities may apply for a second advance of not more than 30 % once they have furnished proof that 60 % of the first advance for the same programme has been utilised.4. The balance shall be paid after the Commission has received and approved the final report, a definitive financial statement and the application for the final payment for the national programme.Article 41. From 1 July of the year following the date of notification of the Commission Decision on the financing of the programme, the competent authorities shall forward six-monthly statements of the payments made to beneficiaries, in accordance with Annex II and accompanied by a statement describing the state of progress of the work.2. The competent authorities must submit applications for the payment of advances and balances for the national programme to the Commission, in duplicate, in accordance with Annex III hereto.Article 51. Any amounts lost through irregularities or negligence and recovered by a Member State shall be reimbursed to the Community.2. Should the Commission, within four years following payment of the balance, note any irregularity in an operation financed by the Community where the amount concerned has not been reimbursed to the Community under paragraph 1, it shall inform the Member State thereof and give it an opportunity to comment.3. If analysis of the situation and any comments by the Member State result in the Commission confirming the irregularity, the Member State shall reimburse the amounts concerned.Article 6Regulation (EEC) No 526/87, Article 2 of Regulation (EEC) No 1696/87 and Article 2 of Regulation (EC) No 1091/94 are repealed.Article 7Regulation (EEC) No 1697/87 is repealed. However, it shall continue to apply to the payment of Community financial contributions under Regulation (EEC) No 3528/86 decided before 1 November 1999.Article 8This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 October 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 326, 21.11.1986, p. 2.(2) OJ L 51, 21.2.1997, p. 9.(3) OJ L 312, 23.12.1995, p. 1.(4) OJ L 53, 21.2.1987, p. 14.(5) OJ L 161, 22.6.1987, p. 1.(6) OJ L 139, 22.6.1995, p. 4.(7) OJ L 125, 18.5.1994, p. 1.(8) OJ L 180, 15.7.1999, p. 9.(9) OJ L 161, 22.6.1987, p. 23.ANNEX IPROTECTION OF THE COMMUNITY'S FORESTS AGAINST ATMOSPHERIC POLLUTION (REGULATION (EC) No 3528/86Information on the national programme for 20..MEMBER STATE:1. Short description of the programme: Contact for the competent authority: (name, address, telephone and fax numbers, e-mail address of the contact person/body), starting and closing dates for implementation of the programme, total cost of the programme and aid applied for (percentage of total cost), breakdown of costs by measure, provisional scheduling of implementation and agency to which the Community financial assistance to the programme is to be paid (name, bank details), confirmation that work will not commence before the programme has been submited, confirmation that no applications under the programme will be submitted to other Community Funds, financial programming of the national programme: use forms 1 and 1b.2. Individual aid applications under Article 2 of Regulation (EEC) No 3528/86 (intensive and continuous monitoring of forest ecosystems): use forms 2 and 2a and/or 2b and/or 2c and/or 2d.3. Individual aid applications under Article 4 of Regulation (EEC) No 3528/86 (experiments, pilot and demonstration projects): use forms 3 and 3a.Explanatory notesExperiments and monitoring activities presented to the Commission with a view to their part-financing under Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution are to be collected together each year in one programme per Member State, Community financial assistance will be paid per programme to the competent authorities designated by the Member States which will then reimburse the respective responsible bodies.All activities to be realised under Articles 2 and 4 of Regulation (EEC) No 3528/86 and its amendments for which Community part-financing is requested are to be included in the programme as individual applications.Types of activities:>TABLE>Priorities:>TABLE>The financial assistance rerquested is indicated separately in the programme for each of the three priority categories.FormsThe following forms must be used for the prersentation of the programmes:- a short description of the programme (form 1);- a financial plan for the programme (form 1b);- general information (forms 2 and 3);- specific information (forms 2a, 2b, 2c and 2d).The programme description form contains administrative information on the competent national authority and summary information on the various individual applications in the programme, along with a timetable. The form must bear the stamp of the competent national authority and be duly signed and dated by it, with the name of the signatory indicated below the signature. The financial plan for the programme contains information on the planned use of the Community financial assistance. A general information form (containing general information on the individual applications) and a specific information form (containing technical information on the individual applications) must be completed for each individual application for assistance (form 2 for Article 2 activities, form 3 for Article 4; forms 2a and/or 2b, and/or 2c, and/or 2d for technical information). The general information forms must bear the seal of the competent national authority and be duly signed and dated by it, with the name of the signatory indicated below the signature.>TABLE>>PIC FILE= "L_1999279EN.000801.EPS">>PIC FILE= "L_1999279EN.000901.EPS">>PIC FILE= "L_1999279EN.001001.EPS">>PIC FILE= "L_1999279EN.001101.EPS">>PIC FILE= "L_1999279EN.001201.EPS">>PIC FILE= "L_1999279EN.001301.EPS">>PIC FILE= "L_1999279EN.001401.EPS">>PIC FILE= "L_1999279EN.001501.EPS">>PIC FILE= "L_1999279EN.001601.EPS">>PIC FILE= "L_1999279EN.001701.EPS">>PIC FILE= "L_1999279EN.001801.EPS">>PIC FILE= "L_1999279EN.001901.EPS">ANNEX IIIntroductory remarksApplications for advances and payment, six-monthly statements and progress reports must be submitted in duplicate to European CommissionDirectorate-General for AgricultureUnit VI FII 2Rue de la Loi/Wetstraat 200 B - 1049 BrusselsSix-monthly statement of paymentsUse the form in Table 1State of progress of the workUse the form in Table 2>PIC FILE= "L_1999279EN.002101.EPS">>PIC FILE= "L_1999279EN.002102.EPS">ANNEX III>PIC FILE= "L_1999279EN.002202.EPS">>PIC FILE= "L_1999279EN.002301.EPS">>PIC FILE= "L_1999279EN.002401.EPS">>PIC FILE= "L_1999279EN.002501.EPS">